 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   JONAH YELLOWMAN
 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                    Case No. 5:19-mj-00037-JLT
11
                       Plaintiff,                 STIPULATION AND [PROPOSED] ORDER
12                                                TO MODIFY TERMS OF PROBATION
     vs.                                          PURSUANT TO 18 U.S.C. § 3563; FED. R.
13                                                CRIM. P. 32.1(C)
     JONAH YELLOWMAN,                             (Doc. 20)
14
                       Defendant.
15
16           The parties, through their respective counsel, Assistant United States Attorney Jeffrey
17   Spivak, counsel for plaintiff, and Assistant Federal Defender Matthew Lemke, counsel for
18   defendant Jonah Yellowman, jointly request that this Court modify the conditions of Mr.
19   Yellowman’s probation by extending his financial obligation payment deadline to August 31,
20   2021.
21           The parties stipulate as follows:
22           1.     On September 3, 2019, Jonah Yellowman was charged by complaint with one
23   count of 36 CFR 4.23(a)(1) (Driving Under the Influence of Alcohol); one count of 36 CFR
24   4.23(a)(2) (Operating a Vehicle with Alcohol Concentration Above .08%); and one count of 36
25   CFR 4.14(b) (Open Container of Alcohol in a Vehicle). ECF No. 1
26           2.     On July 15, 2020, the parties entered into a plea agreement in which Mr.
27   Yellowman admitted to Count 1 of the complaint, driving under the influence of alcohol. ECF
28   No. 16. The government moved to dismiss the remaining charges pursuant to the written plea
 1   agreement. Id.
 2           3.       On June 15, 2020, the Court sentenced Mr. Yellowman to a two-year term of
 3   unsupervised probation. ECF No. 18. As a condition of probation, the Court ordered Mr.
 4   Yellowman to pay a $1,000 fine and a special assessment of $10.00, for a total financial
 5   obligation of $1,010.00. Id. The Court ordered Mr. Yellowman to pay the financial obligation
 6   in full by July 14, 2021. Id.
 7           4.       Mr. Yellowman is a professional welder based in Arizona. He earns a living
 8   performing short and medium-term specialized contract work all over the region. Unfortunately,
 9   due to the COVID-19 pandemic, Mr. Yellowman received significantly less contract work over
10   the last year. Because his stream of work dried up, his income was greatly reduced. During the
11   pandemic, Mr. Yellowman’s vehicle was repossessed, and his family has struggled.
12           5.       In light of Mr. Yellowman’s financial circumstances, the parties ask the Court to
13   extend Mr. Yellowman’s payment deadline from July 14, 2021, to August 31, 2021, in order to
14   permit Mr. Yellowman additional time to satisfy his financial obligation.
15           6.       The parties also ask that the forthcoming status hearing, currently set for July 6,
16   2021, be continued to September 7, 2021, in order to accommodate the requested extension.
17           7.       Mr. Yellowman expressly waives any right to a hearing on this modification
18   request pursuant to Federal Rule of Criminal Procedure 32.1(c)(2)(A).
19
20
21
22
23
24
25
26
27

28
     Yellowman, J. [5:19-mj-00037-JLT]
     Stipulation to Modify Probation
                                                        2
 1                                       Respectfully submitted,
 2
                                         HEATHER E. WILLIAMS
 3                                       Federal Defender
 4   Date: June 29, 2021                 /s/ Matthew Lemke
                                         MATTHEW LEMKE
 5                                       Assistant Federal Defender
                                         Attorney for Defendant
 6                                       JONAH YELLOWMAN
 7
                                         PHILLIP A. TALBERT
 8                                       Acting United States Attorney
 9   Date: June 29, 2021                 /s/ Jeffrey Spivak
                                         JEFFREY SPIVAK
10                                       Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
     Yellowman, J. [5:19-mj-00037-JLT]
     Stipulation to Modify Probation
                                            3
 1                                        [PROPOSED] ORDER
 2           For the reasons set forth above, the Court GRANTS the parties’ request to modify the
 3   terms of Jonah Yellowman’s probation. The Court modifies Mr. Yellowman’s conditions of
 4   probation as follows:
 5           Condition 4 is hereby modified effectively immediately to read: “The defendant shall pay
 6   a fine of $1,000.00 and a special assessment of $10.00 for a total financial obligation of
 7   $1,010.00, which shall be due immediately/paid in full by 8/31/2021.”
 8           All other conditions of Defendant’s probation shall remain in full force and effect.
 9           Additionally, the status hearing set for July 6, 2021, is continued to September 7, 2021.
10
11   IT IS SO ORDERED.
12       Dated:     June 30, 2021                            _ /s/ Jennifer L. Thurston
13                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
     Yellowman, J. [5:19-mj-00037-JLT]
     Stipulation to Modify Probation
                                                      4
